 

Exhibit 10.2

 

No. CW –P06– __

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS OF ANY STATE.
THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND
MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE ACT AND
APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM. THE ISSUER OF THESE SECURITIES MAY REQUIRE AN OPINION OF COUNSEL IN
FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY
PROPOSED TRANSFER OR RESALE IS IN COMPLIANCE WITH THE ACT AND ANY APPLICABLE
STATE SECURITIES LAWS.

 

WARRANT TO PURCHASE SHARES

OF COMMON STOCK OF

VAXGEN, INC.

(Void after February 10, 2011)

This certifies that ____________, or its permitted assigns (the “Holder”), for
value received, is entitled to, upon the terms and conditions hereinafter set
forth, subscribe for and purchase from VAXGEN, INC., a Delaware corporation (the
“Company”), having a place of business at 349 Oyster Point Boulevard, South San
Francisco, California, __________ (_____) fully paid and nonassessable shares,
subject to contingent adjustment pursuant to Section 4.5 hereof, (the “Warrant
Shares”) of the Company’s common stock, $0.01 par value per share (“Common
Stock”) at the initial exercise price of Nine Dollars and Twenty-Four Cents
($9.24) per Warrant Share (the “Exercise Price”) at any time and from time to
time, in whole or in part, up to and including 5:00 p.m. (Pacific time) on
February 10, 2011 (the “Expiration Date”) upon surrender to the Company at its
principal office (or at such other location as the Company may advise the Holder
in writing) of this Warrant, with the Form of Subscription attached hereto duly
filled in and signed and upon payment in cash or wire transfer of the aggregate
Exercise Price for the number of shares for which this Warrant is being
exercised determined in accordance with the provisions hereof, or in accordance
with the provisions of Section 2.2 hereof. The Exercise Price and the number of
shares purchasable hereunder are subject to adjustment as provided in Section 3
of this Warrant. The term “Warrant” as used herein shall include this Warrant,
and any warrant delivered in substitution or exchange for this Warrant as
provided herein.

This Warrant has been issued pursuant to a private placement of Common Stock and
warrants.

This Warrant is subject to the following terms and conditions:

 

1.

PURCHASE AGREEMENT.

1.1          Purchase Agreement and Registration Rights. This Warrant is issued
under and in accordance with the Stock and Warrant Purchase Agreement dated as
of

 

 

1.

 


--------------------------------------------------------------------------------

 

February  8, 2006, (the “Purchase Agreement”) between the Company and the
initial Holder hereof and is subject to the terms and provisions contained in
the Purchase Agreement. Section 6 of the Purchase Agreement governs the
registration rights of the Warrant Shares.

 

2.

EXERCISE; ISSUANCE OF CERTIFICATES; PAYMENT FOR SHARES.

2.1          General. This Warrant is exercisable at the option of the Holder of
record hereof, at any time and from time to time up to and including the
Expiration Date for all or any part of the Warrant Shares (but not for a
fraction of a share) which may be purchased hereunder. The Company agrees that
the Warrant Shares purchased under this Warrant shall be and are deemed to be
issued to the Holder hereof as the record owner of such shares as of the close
of business on the date on which this Warrant shall have been surrendered, the
completed and executed Form of Subscription delivered and (except for an
exercise effected pursuant to Section 2.2 hereof) payment made for such shares.
Certificates for the Warrant Shares so purchased, together with any other
securities or property to which the Holder hereof is entitled upon such
exercise, shall be delivered to the Holder hereof by the Company at the
Company’s expense on or before the later to occur of (i) the third (3rd)
business day following the Company’s receipt of the Form of Subscription by
facsimile transmission and (ii) the business day following the Company’s receipt
of the original Warrant and Form of Subscription and, except for an exercise
effected pursuant to Section 2.2 hereof, payment for such shares (the later of
(i) and (ii) being referred to herein as the “Delivery Date”). In case of a
purchase of less than all the Warrant Shares which may be purchased under this
Warrant, the Company shall cancel this Warrant and execute and deliver a new
Warrant or Warrants of like tenor for the balance of the shares purchasable
under the Warrant surrendered upon such purchase to the Holder hereof within a
reasonable time; provided, however, that the Holder may validly exercise the new
Warrant at any time following such purchase without having received such new
Warrant. At the Holder’s request, the Company shall effect delivery of Warrant
Shares to the Holder by, as long as the Company’s transfer agent (the “Transfer
Agent”) participates in the Depository Trust Company (“DTC”) Fast Automated
Securities Transfer program (“FAST”), and assuming that that the FAST is
available to such Holder for the Warrant Shares, crediting the account of the
Holder or its nominee at DTC (as specified in the applicable Exercise Notice)
with the number of Warrant Shares required to be delivered, no later than the
close of business on the applicable Delivery Date. In the event that the
Transfer Agent is not a participant in FAST, or if the Warrant Shares are not
otherwise eligible for delivery through FAST, or if the Holder so specifies in
an Exercise Notice or otherwise in writing, the Company shall effect delivery of
Warrant Shares by delivering to the Holder or its nominee physical certificates
representing such Warrant Shares, no later than the close of business on such
Delivery Date. Each stock certificate so delivered shall be in such
denominations of Common Stock as may be requested by the Holder hereof and shall
be registered in the name of such Holder or in the name of Holder’s affiliate
and/or subsidiary as may be requested by the Holder. The Holder shall have the
right to pursue actual damages for the Company’s failure to issue and deliver
Warrant Shares (without any restriction legends) on the applicable Delivery Date
(including, without limitation, damages relating to any purchase of Common Stock
by the Holder to make delivery on a sale effected in anticipation of receiving
Warrant Shares upon exercise), and the Holder shall have the right to pursue all
other remedies available to it at law or in equity (including, without
limitation, a decree of specific performance and/or injunctive relief).

 

 

 

2.

 


--------------------------------------------------------------------------------

 

 

2.2          Net Issue Exercise. Notwithstanding any provisions herein to the
contrary, if the fair market value of one share of the Company’s Common Stock is
greater than the Exercise Price (at the date of calculation as set forth below),
in lieu of exercising this Warrant for cash, the Holder may elect to receive
shares equal to the value (as determined below) of this Warrant (or the portion
thereof being exercised) by surrender of this Warrant at the principal office of
the Company together with the executed Form of Subscription with notice of such
election in which event the Company shall issue to the Holder a number of
Warrant Shares computed using the following formula:

 

X = Y (A-B)

 

A

 

Where X = the number of Warrant Shares to be issued to the Holder

Y =    the number of Warrant Shares purchasable under the Warrant or, if only a
portion of the Warrant is being exercised, the portion of the Warrant being
exercised (at the date of such calculation)

A =    the fair market value of one share of the Company’s Common Stock (at the
date of such calculation)

B =    Exercise Price (as adjusted to the date of such calculation)

For purposes of the above calculation, if the Common Stock is traded on any
established national securities exchange or traded on the NASDAQ National Market
or the NASDAQ Capital Market, then the fair market value of one share of Common
Stock shall be the average closing sales price for such stock (or the closing
bid, if no sales were reported) as quoted on such exchange or market (or the
exchange or market with the greatest volume of trading in the Common Stock) for
the 10 trading days immediately preceding the day of determination. In the event
the fair market value of one share of Common Stock cannot be determined in
accordance with the foregoing sentence, such fair market value shall be the
average last reported sales price of the Common Stock as reported in the “pink
sheets” by Pink Sheets LLC, for the 10 trading days immediately preceding the
day of determination. In the absence of such markets for the Common Stock, the
fair market value of one share of Common Stock shall be reasonably determined by
the Company’s Board of Directors and the Holder, both acting in good faith. If
the Company and the Holder are unable to agree upon the fair market value of one
share of Common Stock, then such dispute shall be resolved pursuant to Section
18.

3.     SHARES TO BE FULLY PAID; RESERVATION OF SHARES. The Company covenants and
agrees that all Warrant Shares which may be issued upon the exercise of the
rights represented by this Warrant will, upon issuance, be duly authorized,
validly issued, fully paid and nonassessable and free from all preemptive rights
of any stockholder and free of all taxes, liens and charges with respect to the
issue thereof. The Company further covenants and agrees that, during the period
within which the rights represented by this Warrant may be exercised, the
Company will at all times have authorized and reserved, for the purpose of issue
or transfer upon

 

 

3.

 


--------------------------------------------------------------------------------

 

exercise of the subscription rights evidenced by this Warrant, a sufficient
number of shares of authorized but unissued Common Stock, or other securities
and property, when and as required to provide for the exercise of the rights
represented by this Warrant. The Company will take all such action as may be
necessary to assure that such Warrant Shares may be issued as provided herein
without violation of any applicable law or regulation, or of any requirements of
any securities exchange or market upon which the Common Stock may be listed or
traded; provided, however, that, except as set forth in the Purchase Agreement,
the Company shall not be required to effect a registration under federal or
state securities laws solely because of such exercise. The Company will not take
any action which would result in any adjustment of the Exercise Price (as set
forth in Section 4 hereof) if the total number of shares of Common Stock
issuable after such action upon exercise of all outstanding warrants, together
with all shares of Common Stock then outstanding and all shares of Common Stock
then issuable upon exercise of all options and upon the conversion of all
convertible securities then outstanding, would exceed the total number of shares
of Common Stock then authorized by the Company’s Certificate of Incorporation.

4.     ADJUSTMENT OF EXERCISE PRICE AND NUMBER OF SHARES. The Exercise Price and
the number of shares purchasable upon the exercise of this Warrant shall be
subject to adjustment from time to time upon the occurrence of certain events
described in this Section 4. Upon each adjustment of the Exercise Price, the
Holder of this Warrant shall thereafter be entitled to purchase, at the Exercise
Price resulting from such adjustment, the number of shares obtained by
multiplying the Exercise Price in effect immediately prior to such adjustment by
the number of shares purchasable pursuant hereto immediately prior to such
adjustment, and dividing the product thereof by the Exercise Price resulting
from such adjustment.

4.1          Subdivision or Combination of Stock. In case the Company shall at
any time subdivide its outstanding shares of Common Stock into a greater number
of shares, the Exercise Price in effect immediately prior to such subdivision
shall be proportionately reduced, and conversely, in case the outstanding shares
of Common Stock of the Company shall be combined into a lesser number of shares,
the Exercise Price in effect immediately prior to such combination shall be
proportionately increased.

4.2          Dividends in Common Stock, Other Stock, Property, Reclassification.
If at any time or from time to time the holders of Common Stock (or any shares
of stock or other securities at the time receivable upon the exercise of this
Warrant) shall have received or become entitled to receive, without payment
therefor,

(a)          Common Stock or any shares of stock or other securities which are
at any time directly or indirectly convertible into or exchangeable for Common
Stock, or any rights or options to subscribe for, purchase or otherwise acquire
any of the foregoing by way of dividend or other distribution,

(b)          any cash paid or payable otherwise than as a cash dividend, or

(c)          Common Stock or additional stock or other securities or property
(including cash) by way of spinoff, split-up, reclassification, combination of
shares or

 

 

4.

 


--------------------------------------------------------------------------------

 

similar corporate rearrangement, (other than shares of Common Stock issued as a
stock split or adjustments in respect of which shall be covered by the terms of
Section 4.1 above),

then and in each such case, the Holder hereof shall, upon the exercise of this
Warrant, be entitled to receive, in addition to the number of Warrant Shares
receivable thereupon, and without payment of any additional consideration
therefor, the amount of stock and other securities and property (including cash
in the cases referred to in clauses (b) and (c) above) which such Holder would
receive on the date of such exercise had such holder been the holder of record
of such Common Stock as of the date on which holders of Common Stock received or
became entitled to receive such shares or all other additional stock and other
securities and property.

4.3          Reorganization, Reclassification, Consolidation, Merger or Sale. If
any recapitalization, reclassification or reorganization of the capital stock of
the Company, or any consolidation or merger of the Company with another
corporation or other entity, or the sale of all or substantially all of its
assets or other transaction (including a transaction involving subsidiaries)
shall be effected in such a way that holders of Common Stock shall be entitled
to receive stock, securities, or other assets or property (an “Organic Change”),
then, as a condition of such Organic Change, lawful and adequate provisions
shall be made by the Company whereby the Holder hereof shall thereafter have the
right to purchase and receive (in lieu of the shares of the Common Stock of the
Company immediately theretofore purchasable and receivable upon the exercise of
the rights represented hereby) such shares of stock, securities or other assets
or property as may be issued or payable with respect to or in exchange for a
number of outstanding shares of such Common Stock equal to the number of shares
of such stock immediately theretofore purchasable and receivable upon the
exercise of the rights represented hereby. In the event of any Organic Change,
appropriate provision shall be made by the Company with respect to the rights
and interests of the Holder of this Warrant such that the provisions hereof
(including, without limitation, provisions for adjustments of the Exercise Price
and of the number of shares purchasable and receivable upon the exercise of this
Warrant) shall thereafter be applicable, in relation to any shares of stock,
securities or assets thereafter deliverable upon the exercise hereof. The
Company will not effect any such consolidation, merger or sale unless, prior to
the consummation thereof, the successor corporation (if other than the Company)
resulting from such consolidation or merger or the corporation or entity
purchasing such assets shall assume by written instrument the obligation to
deliver to such Holder such shares of stock, securities or assets as, in
accordance with the foregoing provisions, such Holder may be entitled to
purchase.

4.4          Certain Events; Non-Impairment. If any change in the outstanding
Common Stock of the Company or any other event occurs as to which the other
provisions of this Section 4 are not strictly applicable or if strictly
applicable would not fairly protect the purchase rights of the Holder of the
Warrant in accordance with such provisions, then the Board of Directors of the
Company shall make an adjustment in the number and class of shares available
under the Warrant, the Exercise Price or the application of such provisions, so
as to protect such purchase rights as aforesaid. The adjustment shall be such as
will give the Holder of the Warrant upon exercise for the same aggregate
Exercise Price the total number, class and kind of shares as such Holder would
have owned had the Warrant been exercised prior to the event and had such Holder
continued to hold such shares until after the event requiring adjustment. The
Company hereby covenants and agrees that the Company will not, by

 

 

5.

 


--------------------------------------------------------------------------------

 

amendment of its Certificate of Incorporation or bylaws or through any
reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Warrant, and will at all times in good faith carry out all the
provisions of this Warrant and take all action as may be required to protect the
rights of the Holder. Without limiting the generality of the foregoing, the
Company (i) shall not increase the nominal value of any shares of Common Stock
receivable upon the exercise of this Warrant above the Exercise Price then in
effect and (ii) shall take all such actions as may be necessary or appropriate
in order that the Company may validly and legally issue fully paid and
nonassessable shares of Common Stock upon the exercise of this Warrant.

 

4.5

Contingent Warrant Shares.

(a)          “Compliance Date” means the first date on which the Company has
filed with the Securities and Exchange Commission all delinquent periodic
reports pursuant to Section 13 of the Securities Exchange Act of 1934, as
amended, regardless of any deficiency thereof or comments from the Securities
and Exchange Commission that may be received with respect thereto.

(b)          If the Compliance Date has not occurred by the close of the
Company’s business on September 30, 2006, then the number of Warrant Shares
issuable upon exercise of this Warrant shall, without further action by either
the Company or the Holder hereof, increase by [insert 50% of initial number of
warrant shares on first issuance] shares of Common Stock (subject to adjustments
for splits, reverse splits, share combinations and the like).

(c)          If the Compliance Date has not occurred by the close of the
Company’s business on January 31, 2007, then the number of Warrant Shares
issuable upon exercise of this Warrant shall, without further action by either
the Company or the Holder hereof, increase by a further [insert 50% of initial
number of warrant shares on first issuance] shares of Common Stock (subject to
adjustments for splits, reverse splits, share combinations and the like).

(d)           The exercise price associated with any additional Warrant Shares
issuable pursuant to the provisions of this Section 4.5 shall be the Exercise
Price

 

4.6

Notices of Change.

(a)          Immediately upon any adjustment in the number or class of shares
subject to this Warrant and of the Exercise Price, the Company shall give
written notice thereof to the Holder, setting forth in reasonable detail and
certifying the calculation of such adjustment.

(b)          The Company shall give written notice to the Holder at least ten
(10) calendar days prior to the date on which the Company closes its books or
takes a record for determining rights to receive any dividends or distributions
or any right to subscribe for, purchase or otherwise acquire any shares of stock
of any class or any other securities or property, or to receive any other right.

 

 

 

6.

 


--------------------------------------------------------------------------------

 

 

(c)          The Company shall give written notice to the Holder at least ten
(10) calendar days prior to the date on which an Organic Change shall take
place, including in such notice the date as of which the Organic Change is
expected to become effective and the date as of which it is expected that
holders of Common Stock of record shall be entitled to exchange their Common
Stock for securities or other property, if any, deliverable upon such Organic
Change.

(d)          The Company shall initiate the delivery of written notice to the
Holder of any voluntary or involuntary dissolution, liquidation or winding-up of
the Company (the “Dissolution”) on the date such Dissolution is publicly
announced, including in such notice the date as of which the Dissolution is
expected to become effective and the date as of which it is expected that
holders of Common Stock of record shall be entitled to exchange their Common
Stock for securities or other property, if any.

5.     LISTING. The Company shall file any forms and do any acts as shall be
required from time to time to secure the listing or quotation of the Warrant
Shares with each national securities exchange or automated quotation system, if
any, upon which shares of such securities are then listed or traded and shall
use its commercially reasonable efforts to maintain, so long as any other shares
of such securities shall be so listed or traded, such listing or quotation of
all securities issued or issuable upon the exercise of this Warrant.

6.     ISSUE TAX. The issuance of certificates for Warrant Shares upon the
exercise of the Warrant shall be made without charge to the Holder of the
Warrant for any issue tax (other than any applicable income taxes) in respect
thereof; provided, however, that the Company shall not be required to pay any
tax which may be payable in respect of any transfer involved in the issuance and
delivery of any certificate in a name other than that of the then Holder of the
Warrant being exercised.

7.     CLOSING OF BOOKS. The Company will at no time close its transfer books
against the transfer of any warrant or of any shares of Common Stock issued or
issuable upon the exercise of any warrant in any manner which interferes with
the timely exercise of this Warrant.

8.     NO VOTING OR DIVIDEND RIGHTS; LIMITATION OF LIABILITY. Nothing contained
in this Warrant shall be construed as conferring upon the Holder hereof the
right to vote or to consent or to receive notice as a stockholder of the Company
or any other matters or any rights whatsoever as a stockholder of the Company.
Except as expressly set forth in Section 3 herein, no dividends or interest
shall be payable or accrued in respect of this Warrant or the interest
represented hereby or the shares purchasable hereunder until, and only to the
extent that, this Warrant shall have been exercised. No provisions hereof, in
the absence of affirmative action by the Holder to purchase Warrant Shares, and
no mere enumeration herein of the rights or privileges of the Holder hereof,
shall give rise to any liability of such Holder for the Exercise Price or as a
stockholder of the Company, whether such liability is asserted by the Company or
by its creditors.

9.     REPRESENTATIONS OF HOLDER. Holder further represents that it understands
that neither this Warrant nor the Warrant Shares issuable upon the exercise
thereof have been registered under the Act, and are being offered pursuant to an
exemption from registration

 

 

7.

 


--------------------------------------------------------------------------------

 

contained in the Act based in part upon Holder’s representations contained in
this Section 8. Holder represents that by reason of its own, or of its
management’s, knowledge and experience in financial and business matters, Holder
is capable of evaluating the merits and risks of its investment in the Company
and has the capacity to protect its own interests in connection with the
issuance of this Warrant and the Warrant Shares issuable upon the exercise
thereof, and is able to bear risk, including a complete loss, of the investment.
Holder represents that it is an “accredited investor” within the meaning set
forth in Regulation D under the Act. Holder represents that it is acquiring such
securities for its own account for investment only, and not with a view towards
their distribution, except pursuant to sales that are registered under the Act
or are exempt from the registration requirements of the Act; provided, however,
that, in making such representation, the Holder does not agree to hold such
securities for any minimum or specific term and reserves the right to sell,
transfer or otherwise dispose of such securities at any time in accordance with
the provisions hereof and with Federal and state securities laws applicable to
such sale, transfer or disposition.

10.  TRANSFERABILITY. Subject to compliance with any applicable securities laws
to the reasonable satisfaction of the Company (which may, without limitation,
require an opinion of counsel to the Holder with respect to such securities laws
compliance), this Warrant may be transferred; provided, that the Holder provides
prior written notice of such transfer to the Company, such transferee agrees to
be bound by the obligations hereunder and such transferee agrees to execute
certain documentation requested by the Company including an investment letter.
Upon the transfer of the Warrant, the Company may treat such transferee as the
absolute owner hereof for any purpose and as the person entitled to exercise the
rights represented by this Warrant.

11.  RIGHTS AND OBLIGATIONS SURVIVE EXERCISE OF WARRANT. The rights and
obligations of the Company, of the Holder of this Warrant and of the holder of
Warrant Shares issued upon exercise of this Warrant, shall survive the exercise
of this Warrant.

12.  MODIFICATION AND WAIVER. This Warrant and any provision hereof may be
changed, waived, discharged or terminated only by an instrument in writing
signed by the party against which enforcement of the same is sought.

13.  NOTICES. Any notice, request or other document required or permitted to be
given or delivered to the Holder hereof or the Company shall be in writing,
shall refer specifically to this Warrant and shall be delivered and deemed
received in accordance with Section 9 of the Purchase Agreement.

14.  BINDING EFFECT ON SUCCESSORS. This Warrant shall be binding upon any
corporation succeeding the Company by merger, consolidation or acquisition of
all or substantially all of the Company’s assets. All of the covenants and
agreements of the Company shall inure to the benefit of the successors and
permitted assigns of the Holder hereof.

15.  DESCRIPTIVE HEADINGS AND GOVERNING LAW. The description headings of the
several sections and paragraphs of this Warrant are inserted for convenience
only and do not constitute a part of this Warrant. This Warrant shall be
construed and enforced in accordance with, and the rights of the parties shall
be governed by, the laws of the State of California.

 

 

 

8.

 


--------------------------------------------------------------------------------

 

 

16.  LOST WARRANTS. The Company represents and warrants to the Holder hereof
that upon receipt of evidence reasonably satisfactory to the Company of the
loss, theft, destruction, or mutilation of this Warrant and, in the case of any
such loss, theft or destruction, upon receipt of an indemnity reasonably
satisfactory to the Company, or in the case of any such mutilation upon
surrender and cancellation of such Warrant, the Company, at its expense, will
make and deliver a new Warrant, of like tenor, in lieu of the lost, stolen,
destroyed or mutilated Warrant.

17.  FRACTIONAL SHARES. No fractional shares shall be issued upon exercise of
this Warrant. The Company shall, in lieu of issuing any fractional share, pay
the Holder entitled to such fraction a sum in cash equal to such fraction
multiplied by the then effective Exercise Price.

18.  DISPUTE RESOLUTION. In the case of a dispute as to the determination of the
fair market value of one share of Common Stock, the Exercise Price or the
arithmetic calculation of the Warrant Shares to be issued hereunder, the Company
shall submit the disputed determinations or arithmetic calculations via
facsimile within two business days of receipt of the Exercise Notice giving rise
to such dispute, as the case may be, to the Holder. If the Holder and the
Company are unable to agree upon such determination or calculation of the fair
market value of one share of Common Stock, the Exercise Price or the Warrant
Shares within three business days of such disputed determination or arithmetic
calculation being submitted to the Holder, then the Company shall, within two
business days thereafter submit via facsimile the disputed determination of the
fair market value of one share of Common Stock, the Exercise Price or the
Warrant Shares to an independent, reputable investment bank selected by the
Company and approved by the Holder (such approval not to be unreasonably
withheld). The Company shall cause the investment bank to perform the
determinations or calculations and notify the Company and the Holder of the
results no later than ten business days from the time it receives the disputed
determinations or calculations. Such investment bank’s or accountant’s
determination or calculation, as the case may be, shall be binding upon all
parties absent demonstrable error. The fees of such investment bank or
independent accountant shall be borne one half by the Company and one half by
the Holder.

[THIS SPACE INTENTIONALLY LEFT BLANK]

 

 

9.

 


--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its officers, thereunto duly authorized this 10th day of February, 2006.

 

VAXGEN, INC.

By:                                                                 

Lance K. Gordon

Chief Executive Officer

 

 


--------------------------------------------------------------------------------

 

 

SUBSCRIPTION FORM

Date: _________________, 200_

VaxGen, Inc.

349 Oyster Point Boulevard,

South San Francisco, California 94005

Attn: Chief Financial Officer

Ladies and Gentlemen:

o

The undersigned hereby elects to exercise the warrant issued to it by VaxGen,
Inc. (the “Company”) and dated February ____, 2006 Warrant No. CW-___ (the
“Warrant”) and to purchase thereunder __________________________________ shares
of the Common Stock of the Company (the “Shares”) at a purchase price of $___
per Share or an aggregate purchase price of ________________ Dollars
($__________) (the “Purchase Price”). Pursuant to the terms of the Warrant the
undersigned has delivered the Purchase Price herewith in full in cash or wire
transfer.

o

The undersigned hereby elects to convert ______________________ percent (___%)
of the value of the Warrant pursuant to the provisions of Section 2.2 of the
Warrant.

 

Very truly yours,

                                          
                                             

 

Print Entity Name, if applicable

By:                                          
                                      

Print Name:                                                                   

Title:                                          
                                  

 

 

 

--------------------------------------------------------------------------------

 